Buchanan, Ch. J.,
delivered the opinion of the Court.
This cause lies within a narrow compass. Here the judge referred to the proceedings, and then said, it is to be observed that this mortgage was not insisted upon, nor set up’in the answer, but the amount of the debt supposed to be due claimed for the first time before the auditor, as a set off against the distributive share of the appellant.
This debt became due and payable by the stipulation and covenant in the mortgage on the 1st of January, 1810, more than 16 years before the death of Benjamin Harwood, the mortgagee, who died in the year 1826. An attempt has been made in argument, to assimilate this case to that of a proceeding in England, by a mortgagee of land, against a mortgagor in possession for foreclosure; where the right to foreclose, is only barred by a lapse of twenty years, without any payment of interest, or other recognition of the mortgage debt, in analogy to a debt by bond, which is there presumed to be paid, after a lapse of twenty years, without any recognition of the debt. But we do not perceive the analogy between that case and this. It is not a proceeding to foreclose, or in any shape against the thing mortgaged : besides, this is a mortgage not of real estate, but of personal property, very perishable personal property, negro men, horses, cattle, hogs and tobacco. And whether it has perished or not, or whether it ever passed into the hands of the mortgagee, or has continued to remain in the possession of the mortgagor, no where appears.
By the act of 1715, ch. 23, the act of limitations of this State, the recovery of a debt due by specialty, is barred after a lapse of twelve years. This is claimed as a mere debt, by way of set off against the distributive share of the appellant, and the mortgage is offered as evidence of that debt; and the question' is, whether the plea of the act of limitations ought to have been allowed. It is a settled *311principle that Chancery follows the law; and acting in obedience to the statute, the plea of limitations is as available in equity, as at law, in relation to the same subject matter. Here, the subject matter is a debt of 16 or 17 years standing, (with no recognition of it during the whole of that time) that is claimed to bo allowed as such, in the statement oí the account by the auditor, an action for the recovery ol which, in a court of law, on the covenant in the mortgage, would be barred by the act of limitations. And we think it is equally barred in Chancery, and that the plea of the appellant ought to have been allowed. The decree of the Chancellor, therefore, so far as it disallows the plea of the act of limitations by the appellant, is reversed.
decree reversed.